Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 6, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  145237(63)(66)(67)                                                                                                  Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 145237
  v                                                                 COA: 301765
                                                                    Kent CC: 10-005943-FH
  JOHN M. MUSSER,
             Defendant-Appellant.
  ____________________________________


         On order of Chief Justice, motions by plaintiff-appellee for extension of time and
  by defendant-appellant for extension of time for filing his reply and for enlargement of
  the page limitation are considered and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 6, 2013                       _________________________________________
                                                                               Clerk